10
11
12
13
14
15
16
17
18
19
20

-22
23
24
25
26
27
28

 

 

ALEX G. TSE (CABN 152348)
United States Attorney

BARBARA .l. VALLIERE (DCBN 439353)
Chief, Crirninal Division

KATHERINE L. WAWRZYNIAK (CABN 252751)
Assistant United States Attoniey

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7317

FAX; (415) 436_7234
katherine.wawrzwiiak@usdoj. gov

Attorneys for United States of America

UNITED STATES DISTRICT COURT
NORTHERN DlSTRlCT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, No. CR 18-290 WHA
STIPULATION AND

ORDER CONTINUFNG MATTER AND
EXCLUDING TIME UNDER THE SPEEDY TRIAL
ACT

Plaintiff,
V.

MELCHOR MEDlNA BARRON,
Date: October 9, 2018 through December 4, 2018

Defendant. Time: 2100 p.m.

‘_/\_l\_/\_/\_/\_/\_/V\,/\_./

 

STIPULATION

The parties made their initial appearance before the Honorable William Alsup on October 9,
2018. The government explained that this is a complex drug trafficking case involving six wiretaps
The government has made one production of discovery to counsel for defendant Medina. Additional
productions Will be forthcoming At the parties’ request, the Court Set a further status conference for
December 4, 2018 at 2:00 p.m. (Co-defendant Eric Jimenez is also set for a status conference on the
Same date.) The parties stipulated, and the Court ordered, that time between October 9, 2018 and
December 4, 2018, be excluded for effective preparation of counsel pursuant to 18 U.S.C. §
3161(h)(7)(B)(iv).

STIP. AND,BRO'FUS'E‘§_ORD. CON'I`. & EXCL. 'l`ll\/IE UNDER S.T.A.
CR 18-290 WI-IA l

 

11

12
13
14
15
16
12
18
19
20
21

22
23
24
25
26
27
28

 

 

 

 

The parties further stipulate, and ask the Court to tind, that the requested continuance and
exclusion of time are in the interests of j ustice and outweigh the best interest of the public and the

defendant in a speedy tria1. 18 U.S.C. § 3161(11)(7)(A).

 

SO STIPULATED.
DATED: October 18, 2018 ALEX G. TSE
United States Attorney
` /1/1/
KATHERUE L. WAWRZYNIAK
Assistant United States Attorney
DATED; october 13,2013 afme rt GMCd// ‘1€;/’1/'/ M'FW‘@
MATTHEW”J. fAcoBs ’
Counsel for Defendant Medina
LBRo‘FUsElToRDER
FOr the reasons stated, this matter is continued until Decernber 4, 2018 at 2100 p.m. The time
between October 9, 2018 and December 4, 2018, is excluded from the running of the speedy trial clock

for effective preparation of counsel under 18 U.S.C. § 3161(h)(7)(B)(iv). Failure to grant the
continuance would deny the defendants’ counsel the reasonable time necessary to prepare, taking into

account the exercise of due diligence

IT IS SO ORDERED.

DATED: /O~ ZZ' /Cc>) /p/E/

HoNoRABKE WILL1AM ALsUP
United States District .ludge

 

 

STlP. AND MORD. CONT. & EXCL. TIME UNDER S.T.A.
CR 18-290 WHA 2

 

